Fourth Court of Appeals
                               San Antonio, Texas
                                     August 10, 2017

                                   No. 04-16-00690-CV

                                   Cody A. WATERS,
                                       Appellant

                                            v.

                                   Beth T. WATERS,
                                        Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-09528
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
       Appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 18, 2017.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.


                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk